Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Species Election Requirement 1 of 2
The species are as follows: 
(A) A method according to claim 55, wherein the disease or symptom is a neurodegenerative disease;* or
(B) A method according to claim 55, wherein the disease or symptom is metabolic disease; a topical fat removal and lipid metabolism-related disease; aging or a disease caused by aging; muscle loss or a disease caused by muscle loss.**

*If Applicant selects (A), a further election of species is required as follows:
(A-1) Wherein the neurodegenerative disease is Alzheimer’s disease;
(A-2) Wherein the neurodegenerative disease is amyotrophic lateral sclerosis;
(A-3) Wherein the neurodegenerative disease is Parkinson’s disease;
(A-4) Wherein the neurodegenerative disease is Huntington’s disease;
(A-5) Wherein the neurodegenerative disease is Duchene muscular dystrophy;
(A-6) Wherein the neurodegenerative disease is Pick’s disease;

(A-8) Wherein the neurodegenerative disease is Mohr-Tranebjerg syndrome;
(A-9) Wherein the neurodegenerative disease is Wilson’s disease;
(A-10) Wherein the neurodegenerative disease is autonomic functional change;
(A-11) Wherein the neurodegenerative disease is sleep disorder;
(A-12) Wherein the neurodegenerative disease is neuropsychiatric disorder;
(A-13) Wherein the neurodegenerative disease is depression;
(A-14) Wherein the neurodegenerative disease is schizophrenia;
(A-15) Wherein the neurodegenerative disease is schizoaffective disorder;
(A-16) Wherein the neurodegenerative disease is Korsakov’s psychosis;
(A-17) Wherein the neurodegenerative disease is mania;
(A-18) Wherein the neurodegenerative disease is anxiety disorder;
(A-19) Wherein the neurodegenerative disease is phobic disorder;
(A-20) Wherein the neurodegenerative disease is learning or memory impairment;
(A-21) Wherein the neurodegenerative disease is amnesia;
(A-22) Wherein the neurodegenerative disease is age related memory loss;
(A-23) Wherein the neurodegenerative disease is attention deficit disorder;
(A-24) Wherein the neurodegenerative disease is mood depressive disorder;
(A-25) Wherein the neurodegenerative disease is major depressive disorder;
(A-26) Wherein the neurodegenerative disease is anabatic personality disorder;
(A-27) Wherein the neurodegenerative disease is psychoactive substance use disorder;
(A-28) Wherein the neurodegenerative disease is panic disorder;
(A-29) Wherein the neurodegenerative disease is bipolar affective disorder;
(A-30) Wherein the neurodegenerative disease is migraine;

(A-32) Wherein the neurodegenerative disease is stroke;
(A-33) Wherein the neurodegenerative disease is cerebral infarction;
(A-34) Wherein the neurodegenerative disease is cerebral hemorrhage;
(A-35) Wherein the neurodegenerative disease is head injury;
(A-36) Wherein the neurodegenerative disease is spinal cord injury;
(A-37) Wherein the neurodegenerative disease is demyelinating disease;
(A-38) Wherein the neurodegenerative disease is neurologic paraneoplastic syndrome;
(A-39) Wherein the neurodegenerative disease is subacute combined degeneration;
(A-40) Wherein the neurodegenerative disease is subacute necrotizing encephalitis;
(A-41) Wherein the neurodegenerative disease is subacute sclerosing encephalitis;
(A-42) Wherein the neurodegenerative disease is memory loss;
(A-43) Wherein the neurodegenerative disease is senile dementia;
(A-44) Wherein the neurodegenerative disease is vascular dementia;
(A-45) Wherein the neurodegenerative disease is diffusive white matter disease;
(A-46) Wherein the neurodegenerative disease is dementia of endocrine or metabolic origin;
(A-47) Wherein the neurodegenerative disease is dementia of head trauma and diffuse brain damage;
(A-48) Wherein the neurodegenerative disease is dementia pugilistic;
(A-49) Wherein the neurodegenerative disease is frontal lobe dementia;
(A-50) Wherein the neurodegenerative disease is diffuse Lewy Body disease;
(A-51) Wherein the neurodegenerative disease is progressive supranuclear palsy;
(A-52) Wherein the neurodegenerative disease is multiple system atrophy;
(A-53) Wherein the neurodegenerative disease is chronic epileptic conditions associated with neurodegeneration;
(A-54) Wherein the neurodegenerative disease is amyotrophic lateral sclerosis;
(A-55) Wherein the neurodegenerative disease is degenerative ataxia;
(A-56) Wherein the neurodegenerative disease is cortical basal degeneration;
(A-57) Wherein the neurodegenerative disease is ALS-Parkinson’s-Dementia complex of Guam;
(A-58) Wherein the neurodegenerative disease is subacute sclerosing panencephalitis;
(A-59) Wherein the neurodegenerative disease is Huntington’s disease;
(A-60) Wherein the neurodegenerative disease is synucleinopathies;
(A-61) Wherein the neurodegenerative disease is primary progressive aphasia;
(A-62) Wherein the neurodegenerative disease is striatonigral degeneration;
(A-63) Wherein the neurodegenerative disease is Machado-Joseph disease/spinocerebellar ataxia;
(A-64) Wherein the neurodegenerative disease is olivopontocerebellar degeneration;
(A-65) Wherein the neurodegenerative disease is Gilles De La Tourette’s disease;
(A-66) Wherein the neurodegenerative disease is bulbar and pseudobulbar palsy;
(A-67) Wherein the neurodegenerative disease is spinal and spinobulbar muscular atrophy;
(A-68) Wherein the neurodegenerative disease is multiple sclerosis;
(A-69) Wherein the neurodegenerative disease is primary lateral sclerosis;
(A-70) Wherein the neurodegenerative disease is familial spastic paraplegia;
(A-71) Wherein the neurodegenerative disease is Werding-Hoffman disease;
(A-72) Wherein the neurodegenerative disease is Kugelberg-Welander disease;
(A-73) Wherein the neurodegenerative disease is Tay-Sach’s disease;
(A-74) Wherein the neurodegenerative disease is Sandoff disease;
(A-75) Wherein the neurodegenerative disease is familial spastic disease;
(A-76) Wherein the neurodegenerative disease is Wohlfart-Kugelbelg-Welander disease;
(A-77) Wherein the neurodegenerative disease is spastic paraparesis;
(A-78) Wherein the neurodegenerative disease is progressive multi-focal leukoenephalophy;
(A-79) Wherein the neurodegenerative disease is familial dysautonomia;
(A-80) Wherein the neurodegenerative disease is prion disease;
(A-81) Wherein the neurodegenerative disease is Creutzfeldt-Jakob;
(A-82) Wherein the neurodegenerative disease is Gerstmann-Straussler-Scheinker disease;
(A-83) Wherein the neurodegenerative disease is Kuru;
(A-84) Wherein the neurodegenerative disease is fatal famial insomnia;
(A-85) Wherein the neurodegenerative disease is deafness-dystonia syndrome;
(A-86) Wherein the neurodegenerative disease is Leigh’s disease;
(A-87) Wherein the neurodegenerative disease is Leber’s hereditary optic neuropathy;
(A-88) Wherein the neurodegenerative disease is motor neuron disease;
(A-89) Wherein the neurodegenerative disease is neuropathy syndrome;
(A-90) Wherein the neurodegenerative disease is maternally inherited Leigh’s disease;
(A-91) Wherein the neurodegenerative disease is Friedreich’s ataxia; or
(A-92) Wherein the neurodegenerative disease is hereditary spastic paraplegia.

**If Applicant selects (B), a further election of species is required as follows:
(B-1) Wherein the disease or symptom is change of gluconeogenesis;
(B-2) Wherein the disease or symptom is cellulitis;
(B-3) Wherein the disease or symptom is gynecomastia;
(B-4) Wherein the disease or symptom is pseudogynecomastia;
(B-5) Wherein the disease or symptom is lipodystrophy;
(B-6) Wherein the disease or symptom is aging;
(B-7) Wherein the disease or symptom is photoaging;
(B-8) Wherein the disease or symptom is cutaneous traumas;
(B-9) Wherein the disease or symptom is reepithelialization of injuries;
(B-10) Wherein the disease or symptom is dehydration of the skin;
(B-11) Wherein the disease or symptom is xerosis;
(B-12) Wherein the disease or symptom is keratinization disorder;
(B-13) Wherein the disease or symptom is callus;
(B-14) Wherein the disease or symptom is hard skin;
(B-15) Wherein the disease or symptom is lichien;
(B-16) Wherein the disease or symptom is planus;
(B-17) Wherein the disease or symptom is skin lesions associated with lupus;
(B-18) Wherein the disease or symptom is seborrheic dermatitis;
(B-19) Wherein the disease or symptom is senile dermatitis;
(B-20) Wherein the disease or symptom is dandruff;
(B-21) Wherein the disease or symptom is cradle cap;
(B-22) Wherein the disease or symptom is seborrhea;
(B-23) Wherein the disease or symptom is hyperseborrhea of acne;
(B-24) Wherein the disease or symptom is solar dermatitis;
(B-25) Wherein the disease or symptom is seborrheic keratosis;
(B-26) Wherein the disease or symptom is senile keratosis;
(B-27) Wherein the disease or symptom is actinic keratosis;
(B-28) Wherein the disease or symptom is photoinduced keratosis;
(B-29) Wherein the disease or symptom is follicular keratosis;
(B-30) Wherein the disease or symptom is acne;
(B-31) Wherein the disease or symptom is nevus;
(B-32) Wherein the disease or symptom is change in the function of fibroblasts;
(B-33) Wherein the disease or symptom is nodular fasciitis;
(B-34) Wherein the disease or symptom is scleroderma;
(B-35) Wherein the disease or symptom is Dupuytren’s contracture;
(B-36) Wherein the disease or symptom is Sebaceous gland disorder;
(B-37) Wherein the disease or symptom is acne rosacea;
(B-38) Wherein the disease or symptom is polymorphic acne;
(B-39) Wherein the disease or symptom is comedones;
(B-40) Wherein the disease or symptom is polymorphous acne;
(B-41) Wherein the disease or symptom is rosacea;
(B-42) Wherein the disease or symptom is nodulocystic acne;
(B-43) Wherein the disease or symptom is conglobate acne;
 (B-44) Wherein the disease or symptom is Senile acne;
 (B-45) Wherein the disease or symptom is ichthyosis;
 (B-46) Wherein the disease or symptom is Darier’s disease;
(B-47) Wherein the disease or symptom is Keratoderma palmoplantaris;
 (B-48) Wherein the disease or symptom is leukoplakia;
(B-49) Wherein the disease or symptom is mucosal lichen;
 (B-50) Wherein the disease or symptom is cutaneous lichen;
(B-51) Wherein the disease or symptom is eczema;
(B-52) Wherein the disease or symptom is common warts;
(B-53) Wherein the disease or symptom is flat warts;
(B-54) Wherein the disease or symptom is epidermodysplasia verruciformis;
(B-55) Wherein the disease or symptom is oral papillomatosis;
(B-56) Wherein the disease or symptom is lupus erythematosus;
(B-57) Wherein the disease or symptom is bullous disease;
(B-58) Wherein the disease or symptom is bullous pemphigoid;
(B-59) Wherein the disease or symptom is pigmentation disorder;
(B-60) Wherein the disease or symptom is vitiligo;
(B-61) Wherein the disease or symptom is alopecia areata;
(B-62) Wherein the disease or symptom is Lewy Body disease;
(B-63) Wherein the disease or symptom is neurofibrillary tangles;
(B-64) Wherein the disease or symptom is Rosenthal fibers;
(B-65) Wherein the disease or symptom is Malloyr’s hyaline;
(B-66) Wherein the disease or symptom is myasthenia gravis;
(B-67) Wherein the disease or symptom is Gilles de la Tourette syndrome;
(B-68) Wherein the disease or symptom is multiple sclerosis;
(B-69) Wherein the disease or symptom is amyotrphic lateral sclerosis;
(B-70) Wherein the disease or symptom is progressive supranuclear palsy;
(B-71) Wherein the disease or symptom is epilepsy;
(B-72) Wherein the disease or symptom is Creutzfeldt-Jakob disease;
(B-73) Wherein the disease or symptom is deafness;
(B-74) Wherein the disease or symptom is dystonia syndrome;
(B-75) Wherein the disease or symptom is Leigh’s disease;
(B-76) Wherein the disease or symptom is Leber’s hereditary optic neuropathy;
(B-77) Wherein the disease or symptom is ataxia and retinitis;
(B-78) Wherein the disease or symptom is pigmentosa;
 (B-79) Wherein the disease or symptom is maternally inherited Leigh’s disease;
(B-80) Wherein the disease or symptom is Friedreich’s ataxia; or
(B-81) Wherein the disease or symptom is Hereditary spastic paraplegia.

Election of Species Requirement 2 of 2
The species are as follows:
(A) A method according to claim 55, wherein the composition is for use by topical application;
(B) A method according to claim 55, wherein the composition is for use by oral application; or
(C) A method according to claim 55, wherein the composition is for use by parenteral application.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common technical feature of the species is the method of claim 55.  This element cannot be a special technical feature under PCT Rule 13.2 because it does not make a contribution in view of KR 10-2010-0014098 to Kang (IDS filed 7/13/2018).  Kang teaches a method for treating obesity (a disease or symptom associated with a decrease in peroxisome proliferator-activated receptor coactivator 1-alpha expression in a subject), the method comprising administering to a subject in need thereof a composition comprising a compound corresponding to applicant’s General Formula I S-(MS)p-(MS)q, wherein S is sialic acid, and (MS)p and (MS)q each are independently a monosaccharide residue (paragraphs 81 and 104-115).
Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 


Inventorship Notice
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 217-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
June 2, 2021